Exhibit 10(b)

HARRIS CORPORATION

2005 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

TERMS AND CONDITIONS

(AS OF JUNE 28, 2014)

1. Restricted Stock Award -Terms and Conditions. Under and subject to the
provisions of the Harris Corporation 2005 Equity Incentive Plan (As Amended and
Restated Effective August 27, 2010, and as may be further amended from time to
time, the “Plan”) and upon the terms and conditions set forth herein (these
“Terms and Conditions”), Harris Corporation (the “Corporation”) has granted to
the employee receiving these Terms and Conditions (the “Employee”) a Restricted
Stock Award (the “Award”) of such number of shares of common stock, $1.00 par
value per share (the “Common Stock”), of the Corporation as set forth in the
Award Notice (as defined below) from the Corporation to the Employee (such
shares, as may be adjusted in accordance with Section 1(c) of these Terms and
Conditions, the “Restricted Stock”). Such Award is subject to the following
Terms and Conditions (these Terms and Conditions, together with the
Corporation’s letter or notice to the Employee specifying the Restricted Stock
subject to the Award, the Restriction Period and certain other terms (the “Award
Notice”), are referred to as the “Agreement”).

(a) Restriction Period. For purposes of this Agreement, the Restriction Period
is the period beginning on the grant date and ending as set forth in the Award
Notice (the “Restriction Period”). The Board Committee may, in accordance with
the Plan, accelerate the expiration of the Restriction Period as to some or all
of the Restricted Stock at any time.

(b) Restrictions and Forfeiture. The Restricted Stock is granted to the Employee
subject to the prohibitions on transfer set forth in Section 2 below, which
shall lapse, if at all, upon the expiration of the Restriction Period as
described in Sections 3 and 4 below.

(c) Rights During Restriction Period. During the Restriction Period, the
Employee may exercise full voting rights with respect to all Restricted Stock
subject to the Award and shall be entitled to receive dividends and other
distributions paid with respect to the Restricted Stock. If any such dividend or
other distribution is paid in securities of the Corporation (including
additional shares of Common Stock), such securities shall be subject to the same
restrictions on transferability, risks of forfeiture, and other restrictions and
conditions as the Restricted Stock in respect of which such dividend or other
distribution was made. If the number of outstanding shares of Common Stock is
changed as a result of a stock dividend, stock split or the like, without
additional consideration to the Corporation, the Restricted Stock subject to the
Award shall be adjusted to correspond to the change in the outstanding shares of
Common Stock. For the avoidance of doubt, upon the expiration of the Restriction
Period, the Employee may exercise voting rights and shall be entitled to receive
dividends and other distributions with respect to the number of shares to which
the Employee is entitled pursuant hereto.

(d) Release of Award. Provided the Award has not previously been forfeited, as
soon as administratively practicable following the expiration of the Restriction
Period and the

 

1



--------------------------------------------------------------------------------

satisfaction of the applicable tax withholding obligations, the Corporation
shall at its option, cause the Restricted Stock to which the Employee is
entitled pursuant hereto (i) to be released without restriction on transfer by
delivery to the custody of the Employee of a stock certificate in the name of
the Employee or his or her designee or (ii) to be credited without restriction
on transfer to an account for the benefit of the Employee or his or her
designee.

2. Prohibition Against Transfer. Until the expiration of the Restriction Period,
the Award and the Restricted Stock subject to the Award and the rights granted
under these Terms and Conditions and the Agreement are not transferable except
by will or by the laws of descent and distribution in the event of the
Employee’s death. Without limiting the generality of the foregoing, except as
aforesaid, until the expiration of the Restriction Period, the Award and the
Restricted Stock subject to the Award and the rights granted under these Terms
and Conditions and the Agreement may not be sold, exchanged, assigned,
transferred, pledged, hypothecated, encumbered or otherwise disposed of, shall
not be assignable by operation of law, and shall not be subject to execution,
attachment, charge, alienation or similar process. Any attempt to effect any of
the foregoing shall be null and void and without effect.

3. Forfeiture; Termination of Employment. (a) Except in the event of a Change in
Control covered by Section 4 herein, it shall be a condition to the vesting of
the Restricted Stock and the release of the Restricted Stock following the
expiration of the Restriction Period that the Employee shall have remained
continuously in the employ of the Corporation for a minimum of one year from the
grant date (the “Minimum Vesting Period”), and in the event that the Minimum
Vesting Period is not satisfied, the Award and the Restricted Stock shall be
immediately and automatically forfeited upon the Employee’s termination of
employment with the Corporation. Except in the event of death or permanent
disability (as determined by the Corporation) of the Employee covered in
Section 3(b) herein or a Change in Control covered in Section 4 herein or as
otherwise provided in the Award Notice, if the Employee ceases to be an employee
of the Corporation following satisfaction of the Minimum Vesting Period but
prior to the expiration of the Restriction Period:

(i) for any reason other than (x) retirement after age 55 with ten or more years
of full-time service, or (y) involuntary termination of employment of the
Employee by the Corporation other than for Misconduct, all Restricted Stock
subject to the Award shall be immediately and automatically forfeited upon such
termination of employment; or

(ii) due to (x) retirement after age 55 with ten or more years of full-time
service or (y) involuntary termination of employment of the Employee by the
Corporation other than for Misconduct, the Employee shall be vested in, and
entitled to receive a release in respect of, a pro-rata portion of the
Restricted Stock subject to the Award, and the remaining portion of the
Restricted Stock subject to the Award shall be immediately and automatically
forfeited as of the date of such retirement or termination of employment. Such
pro-rata portion shall be measured by a fraction, of which the numerator is the
number of days of the Restriction Period during which the Employee’s employment
continued, and the denominator is the number of days of the Restriction Period.
The Restriction Period shall immediately expire with respect to such pro-rata
portion that is vested pursuant to the provisions of this Section 3(a)(ii), if
any, and the release in respect of such pro-rata portion shall be made in the
manner specified in Section 1(d) as soon as administratively practicable
following such immediate expiration of the

 

2



--------------------------------------------------------------------------------

Restriction Period and the satisfaction of the applicable tax withholding
obligations. “Misconduct” shall mean deliberate, willful or gross misconduct, as
determined by the Corporation.

(b) If the Employee ceases to be an employee of the Corporation following
satisfaction of the Minimum Vesting Period but prior to the expiration of the
Restriction Period due to death or permanent disability (as determined by the
Corporation), the Employee’s heirs or beneficiaries or the Employee, as
applicable, shall be fully vested in, and entitled to receive a release in
respect of, the total number of shares of Restricted Stock subject to the Award.
In such event, the Restriction Period shall immediately expire, and the release
in respect of the Restricted Stock subject to the Award as of the date of the
Employee’s death or permanent disability (as determined by the Corporation), if
any, shall be made in the manner specified in Section 1(d) as soon as
administratively practicable following such immediate expiration of the
Restriction Period and the satisfaction of the applicable tax withholding
obligations.

4. Change in Control. Upon a Change in Control, then the Employee shall be fully
vested in, and entitled to receive a release in respect of, the total number of
shares of Restricted Stock subject to the Award, the Restriction Period shall
immediately expire and the release in respect of the Restricted Stock subject to
the Award shall be made in the manner specified in Section 1(d) as soon as
administratively practicable following such immediate expiration of the
Restriction Period and the satisfaction of the applicable tax withholding
obligations.

5. Protective Covenants. In consideration of, among other things, the grant of
the Award to the Employee, the Employee acknowledges and agrees, by acceptance
of the Award, to the following provisions:

(a) Non-Solicitation. During the Protective Covenant Period, the Employee shall
not, directly or indirectly, individually or on behalf of any other employer or
any other business, person or entity: (i) recruit, induce, Solicit or attempt to
recruit, induce or Solicit any Individual Employed by the Corporation to
terminate, abandon or otherwise leave or discontinue employment with the
Corporation; or (ii) hire or cause or assist any Individual Employed by the
Corporation to become employed by or provide services to any other business,
person or entity whether as an employee, consultant, contractor or otherwise.

(b) Customer and Potential Customer Non-Interference. During the Protective
Covenant Period, the Employee shall not, directly or indirectly, individually or
(i) on behalf of any other employer or any other business, person or entity,
entice, induce, Solicit or attempt or participate in enticing, inducing or
Soliciting, any Customer or Potential Customer of the Corporation to cease or
reduce or refrain from doing business with the Corporation; or (ii) on behalf of
any Competitive Business, entice, induce, Solicit or attempt or participate in
enticing, inducing or Soliciting, or accept or attempt or participate in
accepting, business from any Customer or Potential Customer of the Covered
Unit(s).

(c) Non-Competition. During the Protective Covenant Period, the Employee shall
not, directly or indirectly, as an employee, independent contractor, consultant,
officer, director, principal, lender or investor engage or otherwise participate
in any activities with, or provide services to, a Competitive Business, without
the prior written consent of the Senior Vice

 

3



--------------------------------------------------------------------------------

President, Human Resources or other designated executive officer of the
Corporation (which consent shall be at such officer’s discretion to give or
withhold). Nothing in this Section 5(c) shall preclude the Employee from owning
up to 1% of the equity in any publicly traded company.

(d) No Disparagement or Detrimental Comments. During the Employee’s employment
with the Corporation and thereafter, the Employee shall not, directly or
indirectly, make or publish, or cause to be made or published, any statement,
observation or opinion, whether verbal or written, that criticizes, disparages,
defames or otherwise impugns or reasonably may be interpreted to criticize,
disparage, defame or impugn, the character, integrity or reputation of the
Corporation or its products, goods, systems or services, or its current or
former directors, officers, employees, agents, successors or assigns. Nothing in
this Section 5(d) is intended or should be construed to prevent the Employee
from providing truthful testimony or information to any person or entity as
required by law or fiduciary duties or as may be necessary in the performance of
the Employee’s duties in connection with the Employee’s employment with the
Corporation.

(e) Confidentiality. During the Employee’s employment with the Corporation and
thereafter, the Employee shall not use or disclose, except on behalf of the
Corporation and pursuant to and in compliance with its direction and policies,
any Confidential Information of (i) the Corporation or (ii) any third party
received by the Corporation which the Corporation is obligated to keep
confidential. This Section 5(e) will apply in addition to, and not in derogation
of, any other confidentiality or non-disclosure agreement that may exist, now or
in the future, between the Employee and the Corporation.

(f) Consideration and Acknowledgment. The Employee acknowledges and agrees to
each of the following: (i) the Employee’s acceptance of the Award and
participation in the Plan is voluntary; (ii) the benefits and rights provided by
the Agreement and Plan are wholly discretionary and, although provided by the
Corporation, do not constitute regular or periodic payments; (iii) the benefits
and compensation provided under the Agreement are in addition to the benefits
and compensation that otherwise are or would be available to the Employee in
connection with the Employee’s employment with the Corporation and the grant of
the Award is expressly contingent upon the Employee’s agreement with the
Corporation contained in Sections 5 and 6; (iv) the scope and duration of the
restrictions in Section 5 are fair and reasonable; (v) if any provisions of
Sections 5(a), (b), (c), (d) or (e), or any part thereof, are held to be
unenforceable, the court making such determination shall have the power to
revise or modify such provision to make it enforceable to the maximum extent
permitted by applicable law and, in its revised or modified form, such provision
shall then be enforceable, and if the provision is not capable of being modified
or revised so that it is enforceable, it shall be excised from these Terms and
Conditions without affecting the enforceability of the remaining provisions; and
(vi) the time period of the Employee’s obligations under Sections 5(a), (b) and
(c) shall be extended by a period equal to the length of any breach of those
obligations by the Employee, in addition to any and all other remedies provided
by these Terms and Conditions or otherwise available to the Corporation at law
or in equity.

 

4



--------------------------------------------------------------------------------

(g) Definitions. For purposes of Section 5 of these Terms and Conditions, the
following definitions shall apply:

(1) “Competitive Business” means any business, person or entity that is engaged,
or planning or contemplating to engage within a period of twelve (12) months, in
any business activity that is competitive with the business and business
activities engaged in by the Covered Unit(s).

(2) “Confidential Information” means confidential, proprietary or trade secret
information, whether or not marked or otherwise designated as confidential,
whether in document, electronic or other form, and includes, but is not limited
to, information that is not publicly known regarding finances, business and
marketing plans, proposals, projections, forecasts, existing and prospective
customers, vendor identities, employees and compensation, drawings, manuals,
inventions, patent applications, process and fabrication information, research
plans and results, computer programs, databases, software flow charts,
specifications, technical data, scientific and technical information, test
results and market studies.

(3) “Corporation” means, and shall be deemed to include, the Corporation and any
Subsidiary.

(4) “Covered Unit(s)” means: (i) during the period of the Employee’s employment
with the Corporation, each business unit of the Corporation; and (ii) following
the Employment Termination Date, each business unit of the Corporation in or for
which the Employee was employed or to which the Employee provided services or
about which the Employee obtained or had access to Confidential Information, in
each case of this clause (ii) at any time within the twenty-four (24)-month
period prior to the Employment Termination Date. The Employee acknowledges and
agrees that if the Employee is or was employed at a segment level, the Employee
is providing or has provided services to and for, and has obtained and has or
had access to Confidential Information about, each business unit of such
segment; and if the Employee is or was employed at the corporate/headquarters
level, the Employee is providing or has provided services to and for, and has
obtained and has or had access to Confidential Information about, each business
unit of the Corporation.

(5) “Customer” means, with respect to the Corporation or the Covered Unit(s), as
the case may be, any business, person or entity who purchased any products,
goods, systems or services from the Corporation or such Covered Unit(s) at any
time during the preceding twenty-four (24) months (or, if after the Employment
Termination Date, the last twenty-four (24) months of the Employee’s employment
with the Corporation) and either with whom the Employee dealt in the course of
performing the Employee’s job duties for the Corporation or about whom the
Employee has or had Confidential Information.

(6) “Employment Termination Date” means the date of termination of the
Employee’s employment with the Corporation, voluntarily or involuntarily, for
any reason, with or without cause.

(7) “Individual Employed by the Corporation” means any employee of the
Corporation with whom the Employee dealt in the course of performing the

 

5



--------------------------------------------------------------------------------

Employee’s job duties at any time during the preceding twelve (12) months (or,
if after the Employment Termination Date, the last twelve (12) months of the
Employee’s employment with the Corporation).

(8) “Potential Customer” means, with respect to the Corporation or the Covered
Unit(s), as the case may be, any business, person or entity targeted during the
preceding twelve (12) months (or, if after the Employment Termination Date, the
last twelve (12) months of the Employee’s employment with the Corporation) as a
customer to purchase any products, goods, systems or services from the
Corporation or such Covered Unit(s) and (i) with whom the Employee had direct or
indirect contact, (ii) for whom the Employee participated in the development or
execution of the plan to sell products, goods, systems or services of the
Corporation or such Covered Unit(s), or (iii) about whom the Employee otherwise
has or had Confidential Information.

(9) “Protective Covenant Period” means the period of the Employee’s employment
with the Corporation and the twelve (12)-month period following the Employment
Termination Date.

(10) “Solicit” and “Soliciting” mean any direct or indirect communication of any
kind, regardless of who initiates it, that in any way invites, advises,
encourages or requests any person to take or refrain from taking any actions;
provided, for purposes of Section 5(a), the term “Solicit” excludes the
placement of general advertisements inviting applications for employment that
are not targeted to employees of the Corporation generally or any specific
employees of the Corporation.

6. Remedies for Breach of Section 5. (a) Forfeiture and Clawback. The Employee
agrees, by acceptance of the Award, that if the Employee breaches any provision
of Sections 5(a), (b), (c), (d) or (e), in addition to any and all other
remedies available to the Corporation, (i) the Award and all Restricted Stock
subject to the Award and any rights with respect to the Award and such
Restricted Stock shall upon written notice (which may be in electronic form)
immediately be forfeited and terminate and be cancelled; and (ii) the
Corporation shall have the right upon written notice (which may be in electronic
form) to reclaim and receive from the Employee all Common Stock and cash, as
applicable, issued or paid to the Employee in respect of the Restricted Stock,
or to the extent the Employee has transferred such Common Stock, the Fair Market
Value thereof (as of the date such Common Stock was transferred by the Employee)
in cash and any such return of Common Stock or payment of cash by the Employee
which requires action on the part of the Employee shall be made within five
(5) business days following receipt of written demand therefore.

(b) Additional Relief. The Employee agrees, by acceptance of the Award, that:
(i) the remedy provided for in Section 6(a) shall not be the exclusive remedy
available to the Corporation for a breach of the provisions of Sections 5(a),
(b), (c), (d) or (e) and shall not limit the Corporation from seeking damages or
injunctive relief; and (ii) the Corporation’s remedies at law may be inadequate
to protect the Corporation against any actual or threatened breach of the
provisions of Sections 5(a), (b), (c), (d) or (e), and therefore, without
prejudice to any other rights and remedies otherwise available to the
Corporation at law or in equity

 

6



--------------------------------------------------------------------------------

(including, but not limited to, the rights under Section 6(a)), in addition to
and cumulative with such rights, the Corporation shall be entitled to the
granting of injunctive relief in its favor and to specific performance without
proof of actual damages and without the requirement of posting of any bond or
similar security.

(c) Forum. The Employee agrees, by acceptance of the Award, that any judicial
action brought with respect to the provisions of Sections 5 or 6 of these Terms
and Conditions may be filed in the United States District Court for the Middle
District of Florida or in the Circuit Court of Brevard County, Florida and
hereby consents to the jurisdiction of such courts and waives any objection
he/she may now or hereafter have to such venue.

(d) Change in Control. If a Change in Control shall occur, the provisions of
Sections 5 and 6 shall immediately terminate and be of no further force and
effect.

7. Securities Law Requirements. The Corporation shall not be required to issue
shares pursuant to the Award unless and until (a) such shares have been duly
listed upon each stock exchange on which the Corporation’s Common Stock is then
registered; and (b) a registration statement under the Securities Act of 1933
with respect to such shares is then effective.

8. Board Committee Administration. The Board Committee shall have authority,
subject to the express provisions of the Plan as in effect from time to time, to
construe these Terms and Conditions and the Agreement and the Plan, to
establish, amend and rescind rules and regulations relating to the Plan, and to
make all other determinations in the judgment of the Board Committee necessary
or desirable for the administration of the Plan. The Board Committee may correct
any defect or supply any omission or reconcile any inconsistency in these Terms
and Conditions and the Agreement in the manner and to the extent it shall deem
expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency.

9. Incorporation of Plan Provisions. These Terms and Conditions and the
Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein shall
have the meanings set forth for such terms in the Plan. In the event of a
conflict between the terms of these Terms and Conditions and the Agreement and
the Plan, the terms of the Plan shall govern.

10. Data Privacy; Electronic Delivery. By acceptance of the Award, the Employee
acknowledges and agrees that: (a) data, including the Employee’s personal data,
necessary to administer the Agreement may be exchanged among the Corporation and
its Subsidiaries and affiliates as necessary, and with any vendor engaged by the
Corporation to assist in the administration of equity awards; and (b) unless and
until revoked in writing by the Employee, information and materials in
connection with this Agreement or any awards under the Plan, including, but not
limited to, any prospectuses and plan document, may be provided by means of
electronic delivery (including by e-mail, by web site access and/or by
facsimile).

11. Miscellaneous. These Terms and Conditions and the other portions of the
Agreement: (a) shall be binding upon and inure to the benefit of any successor
of the Corporation; (b) shall be governed by the laws of the State of Delaware
and any applicable laws

 

7



--------------------------------------------------------------------------------

of the United States; and (c) except as permitted under Sections 3.2, 12 and
13.6 of the Plan, may not be amended without the written consent of both the
Corporation and the Employee. The Agreement shall not in any way interfere with
or limit the right of the Corporation or any Subsidiary to terminate the
Employee’s employment or service with the Corporation or any Subsidiary at any
time, and no contract or right of employment shall be implied by these Terms and
Conditions and the Agreement of which they form a part. For the purposes of
these Terms and Conditions and the Agreement, (i) employment by the Corporation
or any Subsidiary or a successor to the Corporation shall be considered
employment by the Corporation, and (ii) references to “termination of
employment,” “cessation of employment,” “ceases to be employed,” “ceases to be
an Employee” or similar phrases shall mean the last day actually worked (as
determined by the Corporation), and shall not include any notice period or any
period of severance or separation pay or pay continuation (whether required by
law or custom or otherwise provided) following the last day actually worked. If
the Award is assumed or a new award is substituted therefor in any corporate
reorganization (including, but not limited to, any transaction of the type
referred to in Section 424(a) of the Code), employment by such assuming or
substituting corporation or by a parent corporation or subsidiary thereof shall
be considered for all purposes of the Award to be employment by the Corporation.

 

8